



COURT OF APPEAL FOR ONTARIO

CITATION: Scalia v.
    Scalia, 2015 ONCA 492

DATE: 20150702

DOCKET: C59044

Weiler, Epstein and Brown JJ.A.

BETWEEN

Giovanni Scalia, in his personal capacity and as
    Executor for The Estate of Giuseppe Scalia

Applicants (Appellants)

and

Giuseppina Scalia

Respondent (Respondent)

AND BETWEEN

Giuseppina Scalia

Applicant (Respondent)

and

Giovanni Scalia, in his
    personal capacity and as Executor for The Estate of Giuseppe Scalia
, and
    The Office of the Public Guardian Trustee

Respondents (
Appellants
)

Jasmine T. Akbarali and Jameel Madhany, for the
    appellants

Josephine Stark and David M. Sundin, for the respondent

Heard: February 12, 2015

On appeal from the order of Justice Thomas J. Carey of
    the Superior Court of Justice, dated June 11, 2014.

Epstein J.A.:

OVERVIEW

[1]

This appeal involves a dispute over the financial affairs of Giuseppe
    Scalia (Joe), who died on March 13, 2014. The dispute is between Joes son
    from his first marriage, the appellant, Giovanni Scalia (John), and Joes
    widow, the respondent, Giuseppina Scalia (Pina). John is the executor of his
    fathers estate.

[2]

Joe and Pina were married in 1993. Joe was 64 years old and a widower; Pina
    was 54 years old and divorced. Each had four children from their previous
    marriages. Both Joe and Pina were retired. They entered into a marriage
    contract, married, and then moved into half of a duplex owned by Joe. The other
    half was rented out. In 1994, Joe and Pina purchased a modest home in Florida. They
    sold this property in 2005 and re-purchased it in 2007. At the time of Joes
    death, the property was held jointly by Joe and Pina.

[3]

Joe was diagnosed with Alzheimers disease in 2006. John was appointed
    as Joes power of attorney for property and personal care (POA) in August
    2007. Pina cared for Joe in their home until 2011. When, in 2011, Pina was no
    longer able to manage on her own, John stepped in.

[4]

John became concerned that Pina had been diverting funds that belonged
    to Joe. As a result, he arranged for funds in two accounts jointly held by Joe
    and Pina to be put out of Pinas reach. These diverted funds were subsequently
    frozen by the bank into which John transferred them. John also sought financial
    information from Pina about the whereabouts of certain monies, including funds
    Pina was receiving from the rental of the other half of the duplex.

[5]

In March 2012, following discussions with Joes children and with an
    agency known as the Community Care Access Centre, Joe was moved to a long-term
    care facility. Joe was unhappy with this move. Initially, he blamed Pina for
    the decision.

[6]

As a result of their various disputes, Pina and John brought
    applications against each other.

[7]

On January 22, 2013, John, acting as Joes litigation guardian,
    commenced an application seeking:

(a)

an
    order requiring certain banks to deliver information about Pina;

(b)

an
    order requiring Pina to account for proceeds of the rental property and funds
    allegedly missing from her and Joes joint account;

(c)

an
    order releasing the frozen funds so that John could repair the rental property,
    pay interim support to Pina, pay for Joes living expenses, and retain the
    balance of funds in trust for Joe; and

(d)

an
    order requiring the sale of the Florida property and division of the net
    proceeds between Pina and Joe in equal shares.

[8]

In her application, commenced on March 18, 2013, Pina sought:

(a)

the
    appointment of the Office of the Public Guardian and Trustee in place of John
    as Joes POA;

(b)

an
    order setting aside the marriage contract;

(c)

an
    order for interim support retroactive to October 1, 2012 to the date of Joes
    death;

(d)

an order
    directing that the frozen funds be released into Joe and Pinas joint account;

(e)

a declaration
    that Pina was a dependent of Joe and that proper provision had not been made
    for her needs;

(f)

an
    order for support and/or an order that Pina be compensated for care provided to
    Joe on a
quantum meruit
basis; and

(g)

an
    order prohibiting John from dealing with the Florida property.

[9]

The application judge granted Pinas application in part. Specifically,
    he: 1) released the balance of the frozen funds to Pina; 2) ordered that Pina
    be given an unrestricted right to deal with the Florida property; and 3)
    awarded Pina monthly support of $900 from October 1, 2012 to the date of Joes
    death in 2014. The application judge also awarded Pina her costs on a substantial
    indemnity basis that he fixed in the amount of $13,500 to be paid by John
    personally.

[10]

The
    application judge dismissed Johns application and awarded Pina her costs of
    $9,450 on a partial indemnity basis, to be paid by Joes estate.

[11]

On
    behalf of Joes estate, John appeals: 1) the finding that Pina had exclusive title
    to the frozen funds; 2) the finding that Pina had the sole right to deal with
    the Florida property; and 3) the quantum of retroactive spousal support.  On
    his own behalf, John appeals the costs awarded against him, personally.

[12]

I
    would allow the appeal in part. For the reasons that follow, I would set aside
    the order granting Pina the authority to deal with the Florida property at her
    sole discretion and order partition and sale
nunc pro tunc
as of the
    date the hearing of the application concluded  December 16, 2013. I would also
    set aside the spousal support order of $900 per month and substitute an order
    in the monthly amount of $300 covering the time period from October 1, 2012, to
    Joes death in 2014. I would dismiss the balance of the appeal.

ADDITIONAL BACKGROUND

[13]

The
    following is a summary of the additional background facts and associated evidence
    relevant to this appeal.

The Documents

[14]

The
    pertinent terms of the marriage contract entered into by Joe and Pina are:

·

All property acquired during the marriage would be shared
    equally;

·

Pina waived any rights, either in law or equity, over the duplex
    and Joes RRSPs except those allowed by the marriage contract. The contract
    expressly provided that Joes duplex and his RRSPs would not be included in any
    calculation of net family property;

·

Upon Joes death, Pina would receive a life interest in half of
    the duplex; and

·

Joe and Pina would be equally responsible for living expenses.

[15]

In
    his will, Joe gave Pina a life interest in the duplex. Joes will provided that
    the remainder of his estate would be divided equally among his children.

The Finances

[16]

At
    the time of the application, Joes assets consisted of the duplex, his joint
    interest in the Florida property, and a relatively small amount of money,
    including his interest in the frozen funds.

[17]

During
    their marriage, Joe and Pina deposited their income  Joes gross monthly
    income of roughly $2,100 comprised of pension income and old age security and Pinas
    pension income of approximately $1,300  into a joint account.

[18]

The
    monthly cost of maintaining the duplex was approximately $1,000. According to
    Pina, the rent from the duplexs rental unit was collected in cash and put
    towards common expenses. It was never deposited into the bank. Pinas evidence
    is that she and Joe were not in the habit of keeping receipts.

[19]

Johns
    evidence is that he had been warned by one of Pinas children that he should
    look into Pinas financial dealings. There were concerns that Pina had been
    improperly dealing with Joes money. It was for this reason that, as previously
    noted, in June 2011, John withdrew $36,000 from bank accounts held jointly by
    Joe and Pina and placed these funds in a trust account in Joes name to which
    Pina had no access. While these funds were subsequently frozen by a court
    order, $10,000 was released to John pursuant to an interim order to allow for
    repairs to be made, under Johns supervision, to the rental unit in the
    duplex.

[20]

Pinas
    evidence is that in response to Johns actions in relation to the joint bank
    accounts, she moved her income streams to a different bank.

[21]

John
    tried to get information from Pina to placate his concerns about what she was
    doing with Joes money. He kept asking Pina for more information about where
    monies were going and what bank accounts she had. Pina provided John with
    information and disputed his allegations that she had hidden anything in
    relation to her handling of financial matters. John was not satisfied with
    Pinas responses.

[22]

As
    Joes POA, John felt he had a duty to intervene. And so, in August 2012, John
    stopped depositing Joes pension income into the joint account. In September
    2012, the tenant moved out of the duplexs rental unit. According to Pina, John
    changed the locks of the unit and refused to find a new tenant. As a result, as
    of at least October 2012, Pina was receiving little to no income from Joe.

[23]

In
    early 2013, John, as Joes POA, commenced an application against Pina. Shortly
    thereafter, Pina commenced her own application against Joe and John. Both
    applications were heard together over two days in June and December 2013.

THE APPLICATION JUDGES DECISION

[24]

Joe
    died on March 13, 2014, after the application was heard but before the
    application judge released his endorsement regarding both applications on June
    11, 2014.
[1]
The application judge was advised of Joes death and took it into account in
    his decision.

[25]

Before
    the application judge, John argued that given Joes condition, his father and
    Pina were effectively separated and the terms of the marriage contract applied.
    Therefore, as POA, he was duty-bound to take actions informed by the domestic
    agreement as well as his fathers wishes as expressed in his will. It was against
    this background that John stopped income flowing to Pina, froze the bank
    accounts, and took steps to have the Florida property sold and the proceeds
    divided equally between Pina and Joes estate.

[26]

Pina
    relied on the continuing relationship between her and her husband. She took the
    position that Johns actions had interfered with the financial arrangements
    under which she and Joe had been living their entire marriage. She challenged
    the applicability and, if necessary, the validity of the marriage contract.
    Finally, she argued that the Florida property was purchased with her funds and
    therefore belonged to her.

[27]

The
    application judge rejected Johns view that he had an obligation to manage his
    fathers affairs under the terms of the marriage contract. Pina had cared
    lovingly for Joe through his illness. When Pina asked for help, the response
    she got was Johns interference with her financial affairs. More importantly, the
    marriage had not ended.

[28]

The
    application judge found that the decision to move Joe into the long-term care
    facility was primarily made by John and his siblings. When Joe became angry at
    Pina for moving him into the facility, John did nothing to help his father
    understand that it was his children, not Pina, who were behind the move. The
    application judge questioned the motivations of John and his siblings.

[29]

The
    application judge further found that Pinas income was insufficient over the
    relevant period to meet her expenses. As a result, Pina had become dependent on
    her children. Conversely, Joe had an excess of income. On this basis, the
    application judge held that Pina was entitled to support of $900 per month from
    October 1, 2012 to Joes death on March 13, 2014.

[30]

The
    application judge found no basis to require Pina to account for her actions in
    relation to the joint account with Joe or to any other bank account. The
    application judge ordered that the remaining frozen funds of $26,000 be
    released to Pina.

[31]

With
    respect to the Florida property, the application judge held that the property
    was primarily purchased with the proceeds from the sale of Pinas former home.
    He therefore found that she was free to deal with that property as she sees
    fit in her sole discretion. The application judge concluded that there was no
    convincing reason to sell the Florida property, especially given its then
    reduced value and the fact that it was generating rental income.

[32]

In
    dealing with costs, the application judge found that Johns conduct led to this
    adversarial proceeding that split the family. Pinas settlement offers, which the
    application judge found to be reasonable, were met with increasing hostility.

[33]

Relying
    on s. 32(1) of the
Substitute Decisions Act
, 1992, S.O. 1992, c. 30, the
    application judge analyzed Johns actions on the basis that John had a
    fiduciary duty to perform his duties diligently, with honesty and integrity,
    and in good faith. Through this lens, the application judge held John had acted
    in bad faith in unilaterally withdrawing funds from Joe and Pinas joint
    accounts and holding back support from Pina. The application judge also held
    that various steps John took were not in his fathers best interests.

[34]

For
    these reasons, the application judge concluded that John should be personally
    liable, on a substantial indemnity basis, for Pinas costs associated with her application
     costs that the application judge determined to be $13,500.

[35]

The
    application judge also concluded that the costs of Joes application should be
    payable by Joes estate. Since the application was not unreasonable and was not
    brought in bad faith, the application judge concluded that this portion of the
    costs of the application should be payable on a partial indemnity basis in the
    amount of $9,450.

ANALYSIS

[36]

On
    appeal, John submits that the application judge erred by:

1.

releasing the frozen funds to Pina;

2.

finding that Pina was free to deal with the Florida property;

3.

ordering that Joes estate pay Pina $900 per month in retroactive
    spousal support; and

4.

ordering $13,500 of costs personally against John.

1.

Did
    the application judge err by releasing the frozen funds to Pina?

[37]

John
    submits that the application judge provided no reasons for releasing the frozen
    funds to Pina.

[38]

John
    further argues that allowing Pina to have the frozen funds results in unjust
    enrichment, as there is no juristic reason for the consequent benefit to her
    and the deprivation to Joe.

[39]

I
    agree that the application judge, in his brief endorsement, did not explain the
    basis of his decision that the frozen funds be released to Pina. However, I find
    no fault with that decision. The money in issue came from two joint bank
    accounts. Money on deposit in joint accounts is presumed to be property held as
    joint tenants:
Family Law Act
, R.S.O. 1990, c. F.3,

s. 14.  There
    appears to be nothing in the  record that rebuts the inference that throughout
    their 20-year marriage, Joe and Pina intended these joint accounts to be used
    for the benefit of both and to have a right of survivorship. I see no unjust
    enrichment in Pinas having funds to which she was, during Joes lifetime,
    fully entitled to access.

[40]

John
    also contends that Pina should not be allowed to use the funds given her lack
    of cooperation in responding to his legitimate requests for financial
    disclosure.

[41]

I
    find no merit in Johns contention that, unbeknownst to Pina, he was entitled
    to take the funds from the joint bank accounts, and put them out of Pinas reach
    on the basis that she was not providing him with information he requested about
    her financial affairs.  I simply do not see the connection between Pinas
    conduct and Johns argument.

[42]

John
    further submits that he has plans to use the frozen funds to make improvements
    to the rental unit  something he says he can do pursuant to the authority he
    has under s. 7(2) of the
Substitute Decisions Act.

[43]

However,
    Johns evidence does not support a finding that this is necessary. Moreover,
    John has not accounted for the $10,000 that was already released to him from
    the frozen funds that he says were for this purpose.

[44]

I
    would therefore not give effect to this ground of appeal.

2.

Did
    the application judge err by finding that Pina was free to deal with the
    Florida property?

[45]

John
    argues that the application judges conclusion that Pina is entitled to deal
    with the Florida property as she sees fit is based on palpable and overriding
    errors of fact  the primary findings being that the Florida property was not
    purchased with proceeds from Pinas previous matrimonial home.

[46]

I
    agree that this finding of fact is not supported by the evidence in the light
    of the uncontradicted evidence that when Joe and Pina repurchased the Florida
    home in 2007 for $75,000, Joe contributed approximately half the purchase price
    from his own funds.

[47]

Even
    if the application judge were correct in determining that Pina alone had funded
    the re-purchase of the Florida property, this does not mean that she is
    entitled to deal with the property at her sole discretion. Joes name
    remained on title. John, as POA, had the authority, pursuant to s. 31(1) of the
Substitute Decisions Act,
to sever the joint tenancy and force a sale,
    as s. 31(1) permits a POA to do anything in respect of property that the person
    could do if capable, except make a will. Under s. 2 of the
Partition Act
,
    R.S.O. 1990, c. P.4, courts should compel partition and sale unless the
    applicant has behaved maliciously, oppressively or with a vexatious intent:
Silva
    v. Silva
(1990), 1 O.R. (3d) 436 (C.A.), at para. 15.

[48]

In
    my view, there is no evidence to support the notion that John, in bringing an
    application for partition and sale of the Florida property, behaved
    maliciously, oppressively or with a vexatious intent. It was in Joes interests
    to partition and sell the Florida property. Due to his illness, Joe would likely
    never be in a position to enjoy the property again. The property was not
    generating income. And maintenance costs associated with the property were
    being incurred. While Johns own affidavit demonstrates that Joes income
    exceeded his expenses, as will be set out below, the surplus was modest. This
    was the situation with the Florida property at a time when John had to take
    responsible measures to ensure resources were available to properly provide for
    Joes needs for an unknown period of time.

[49]

I
    conclude that John was therefore entitled to an order for partition and sale of
    the Florida property at the time the application for the order was heard.

[50]

However,
    title to the Florida property passed to Pina upon Joes death while the parties
    waited for the application judges decision. As a result, John, on Joes
    behalf, suffered prejudice to his position during the time his application was
    under reserve.

[51]

In
    the light of the long-standing principle that a litigant should not be
    prejudiced by delays occasioned by the court, in my view, the order for
    partition and sale should be made
nunc pro tunc
as of the date the hearing
    of the application concluded; namely, December 16, 2013: see
Hislop v. Canada
    (Attorney General)
, 2007 SCC 10, [2007] 1 S.C.R. 429, at para. 77, in
    which the Court wrote, Based on this principle, in cases where a [party] has
    died after the conclusion of argument but before judgment was entered, courts
    have entered judgment
nunc pro tunc
as of the date that argument
    concluded We affirm the correctness of this approach. In
Gunn v. Harper
(1902), 3 O.L.R. 693 (C.A.), at para. 14, this court summarized the principle
    in this way: [T]he Court may pronounce judgment as of the day of the argument,
    for the reservation of judgment is for the convenience of the Court, and should
    not be permitted to operate to the prejudice of any of the parties.

3.

Did
    the application err by ordering that Joes estate pay Pina $900 per month of
    retroactive spousal support?

[52]

John
    argues that the application judge erred in making a support order before Pina complied
    with the requirements mandated by the
Family Law Rules
, O. Reg. 114/99
    that she serve and file a financial statement.

[53]

No
    authority was identified that supports the proposition that, absent breach of a
    court order, failure to comply with family law production obligations
    disqualifies an otherwise deserving spouse of his or her right to support. Moreover,
    while Pina did not file a financial statement or account for the $12,000 that
    she withdrew from the joint account between June 2011 and July 2012, she did
    provide a considerable amount of detail about her financial circumstances.

[54]

John
    goes on to argue that if Pina is entitled to support, while he takes no issue
    with the time period over which support was ordered, given the evidence of Joe
    and Pinas finances, the amount awarded constitutes an error in law.

[55]

I
    agree. In my view, the application judge erred by not considering Joes
    capacity to pay. Pursuant to s. 33(9)(d) of the
Family Law Act
, the
    court shall consider the respondents capacity to provide support in
    determining the amount of a spousal support order. Since the application judge provided
    no explanation for how he arrived at the monthly sum of $900, the award is not
    entitled to the considerable deference a spousal support order normally
    attracts.

[56]

Both
    parties tendered fairly scant evidence concerning Joes and Pinas monthly
    income and expenses during the period for which Pina was claiming spousal
    support. What can be ascertained is this. There was no rental income from the
    duplex during this time as it needed repair. Johns evidence was that Joes
    income was $2,099, with net medical expenses of approximately $750 and monthly
    costs of maintaining the duplex of $982, leaving a monthly surplus of roughly $360.
    Pinas evidence was that her monthly income was $1,367, with expenses of
    $2,370, leaving a monthly shortfall of $1,003.

[57]

The
    average monthly amount of support to Pina suggested by the Spousal Support
    Advisory Guidelines is approximately $250. In the circumstances, including the
    lack of any other assistance as to Pinas financial affairs, in my view, the amount
    of spousal support John proposes  that is, $300 per month  is appropriate.

[58]

I
    would therefore allow Johns appeal of this aspect of the order, set aside the
    award of $900 per month, and substitute the amount of $300 per month for the
    agreed-upon period of time; namely from October 1, 2012 to March 14, 2014.

4.

Did
    the application judge err in ordering $13,500 of costs personally against John?

[59]

The
    application judge awarded costs personally against John in Pinas application
    because of the reprehensible conduct of John Scalia and the finding of bad
    faith.

[60]

John
    argues that the application judge erred in finding that his conduct constituted
    bad faith.

[61]

I
    agree.

[62]

First,
    certain findings of fact on which the application judge based his conclusion
    that John acted in bad faith are not supported by the record. I refer to the
    following findings: John withheld support from Pina; John unilaterally
    withdrew funds from the joint account; John was responsible for forcing Joe
    into the long term care facility against his will; John effectively allowed Joes
    resultant hostility against Pina for causing the relocation to continue; John
    cut off visitation to Joe by Pina and her family; and John commenced his
    application in response to Pinas request for support.

[63]

The
    record does not support a finding that John withheld all forms of support from
    Pina. The only income he withheld from her was Joes pension income and this
    was after Pina refused, for a period of 15 months, to explain why funds were
    missing from the account. Even then, Pina was permitted to reside in Joes duplex
    during this time and to receive the rental income from the property. The funds John
    withdrew from the joint account were transferred to a new account in Joes name
    and Pina was informed of this fact. Some of these funds were used to pay expenses
    associated with the duplex.

[64]

I
    would also attribute less significance than the application judge did to the
    fact that John unilaterally withdrew the frozen funds. As previously noted, John
    had a duty to protect his fathers estate, particularly in the light of
    mounting and uncertain healthcare costs. John was also required by the
Substitute
    Decisions Act
to review his fathers will and be mindful of how his father
    intended his estate to be distributed.

[65]

With
    respect to Joes being moved to the long term care facility, the evidence is
    clear that the Community Care Access Centre was instrumental in this decision. And
    the evidence is far from clear that it was John and his siblings that
    perpetuated Joes anger toward Pina.

[66]

As
    for the application judges finding that John chose to completely cut off
    visitation by [Pina] and her children and grandchildren, in my view, this
    finding does not accurately reflect the evidence. Joe had expressed the desire
    not to see Pina. And John engaged a gerontology consultant to help decide
    whether or not it was advisable for Pina to visit Joe at the time.

[67]

Finally,
    I note the application judge found that John commenced his application in
    response to [Pinas] request for support. In fact, John commenced his
    application first, prior to Pinas application in which she requested support.

[68]

The
    application judge was obliged to identify and apply the legal test governing bad
    faith in this context. This he did not do. The legal test for bad faith in the
    family law context, as set out in
S. (C.) v. S. (M.)
(2007), 38 R.F.L.
    (6th) 315 (S.C.J.), at para. 17, affd 2010 ONCA 196, 2 O.A.C. 225, is that the
    impugned behaviour must be shown to be carried out with intent to inflict
    financial or emotional harm on the other party or persons affected by the
    behaviour, to conceal information relevant to the issues or to deceive the
    other party or the court. In short, the essential components are intention to
    inflict harm or deceive.

[69]

I
    have concluded that many of the findings upon which the application judge based
    his conclusion that John acted in bad faith cannot stand. However, even if they
    were sustainable on this record, I am of the view that these findings do not meet
    the test for bad faith in the family law context. Although these findings could
    support a finding of unreasonableness, they do not rise to the level of
    wrongdoing, dishonest purpose or moral iniquity the test for bad faith
    requires.

[70]

However,
    as I read the application judges reasons, the elevated costs award against
    John personally was premised not only on a finding of bad faith but also on litigation
    conduct.

[71]

The
    application judge found that John, a person entrusted with a power of attorney,
    took steps of no benefit to the person to whom he owed a fiduciary duty  his
    father. In addition, the application judge held that John refused to accept
    reasonable offers to settle. Instead of assisting the family resolve the issues
    at stake, Johns conduct, as the application judge noted, turned the matter
    into [an] unnecessarily brittle and adversarial proceeding that split the
    family.

[72]

It
    is no longer the case that the estate should routinely bear the costs of
    litigation. In
MacDougald Estate v. Gooderham
(2005), 199 O.A.C. 203,
    at paras. 77-92, this court held that the traditional rule that all costs be
    paid by the estate is limited to two situations: 1) the litigation arose as a
    result of the testator; or 2) the litigation was reasonably necessary to ensure
    the proper administration of the estate.

[73]

In
    my view, neither of those exceptions applies in the circumstances of this case.
    The litigation was the result of Johns ill-advised handling of Joes affairs.
    The litigation was disproportionately costly having regard to Joes modest estate.
    Simply put, from a financial perspective, the litigation was not a responsible
    reaction to Johns concerns about his fathers finances.

[74]

Given
    the considerable deference owed to the application judges decision as to costs,
    I would not interfere with any aspect of his costs awards.

DISPOSITION

[75]

I
    would allow the appeal, in part. I would order partition and sale of the
    Florida property
nunc pro tunc
as of December 16, 2013. I would set
    aside the spousal support order of $900 per month and substitute it with the
    monthly sum of $300. Otherwise, I would dismiss the appeal.

[76]

In
    the light of the divided success, I would order no costs of the appeal.

Released: July 2, 2015 (GE)

Gloria
    Epstein J.A.

I
    agree K.M. Weiler J.A.

I
    agree David Brown J.A.





[1]
The application judge released corrections to his endorsement on June 12, 2014,
    June 18, 2014, and September 4, 2014. The application judge also released an
    addendum to his endorsement on June 13, 2014.


